Exhibit No. 52/08 IAMGOLD DECLARES EIGHTH CONSECUTIVE ANNUAL DIVIDEND Toronto, Ontario, December 15, 2008 – IAMGOLD Corporation (“IAMGOLD” or “the Company”) is pleased to declare an annual dividend payment of USD$0.06 per share payable on January 12, 2009 to shareholders of record as of the close of trading on December 24, 2008. “We are pleased to announce our eighth consecutive annual dividend to shareholders.The dividend represents a return to shareholders and continues to be an important component of our business management philosophy,” said William Pugliese, Chairman of the Board.“Over the past year, IAMGOLD has remained focused on delivering solid operating results and we will continue that approach in 2009 and beyond.” The dividend will be distributed in Canadian funds to all shareholders except those registered in the United States based on the U.S. to Canadian dollar exchange rate as issued by the Bank of Canada at the close of business on the record date, December 24, 2008.For purposes of subsection 89(14) of the Income Tax Act, the Company designates all dividends payable on January 12, 2009 to be eligible dividends. About IAMGOLD IAMGOLD is a leading mid-tier gold mining company producing almost one million ounces from 8 mines on 3 continents.IAMGOLD is focused on growth with a target to reach 1.8 million ounces gold production by 2012.IAMGOLD is uniquely positioned with a strong financial base, together with the management and operations expertise to execute our aggressive growth objectives.IAMGOLD is focused in West Africa, the Guiana Shield of South America and in Quebec where it has a pipeline of development and exploration projects. It continues to assess accretive acquisition opportunities with a strategic fit.IAMGOLD is listed on the Toronto Stock Exchange (“IMG”), the New York Stock Exchange (“IAG”) and the Botswana Stock
